                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

TRUSTEES OF THE HAWAII        )               CV 18-00439-LEK-RT
LABORERS’ TRUST FUND, ET      )
AL.,                          )
                              )               ORDER ADOPTING
          Plaintiffs,         )               MAGISTRATE JUDGE’S
                              )               FINDINGS AND
     vs.                      )               RECOMMENDATION
                              )
A-LEGACY CONSTRUCTION         )
LLC,                          )
                              )
          Defendant.          )
_____________________________ )

                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on July 11, 2019, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, “the Findings and

Recommendations To Grant in Part and Deny in Part Plaintiff’s Motion For Entry

of Default Judgment Against Defendant A-Legacy Construction”, ECF NO. 28

are adopted as the opinion and order of this Court.

      IT IS SO ORDERED.
    DATED AT HONOLULU, HAWAII, July 30, 2019.




                                          /s/ Leslie E. Kobayashi
                                          Leslie E. Kobayashi
                                          United States District Judge




TRUSTEES OF THE HAWAII LABORERS’ TRUST FUND, ET AL. VS. A-
LEGACY CONSTRUCTION LLC; CV 18-00439 LEK-RT; ORDER
ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
RECOMMENDATION
